Exhibit 10.1

AGREEMENT

                        AGREEMENT (this “Agreement”), dated as of May 10, 2002,
between Intersil Corporation, a Delaware corporation (the “Company”), and
Gregory L. Williams (“Executive”)

Background

                        A.   Executive, who currently serves as the Company’s
chief executive officer, is widely recognized for his semiconductor industry and
general management expertise and his business acumen in respect of, among other
things, corporate strategy, corporate positioning, and evaluating the merits of
potential corporate acquisitions and investments in the semiconductor industry;

                        B.   The Company, Echo Acquisition, Inc., a Delaware
corporation and a wholly-owned subsidiary of the Company (the “Merger Sub”), and
Elantec Semiconductor, Inc., a Delaware corporation (the “Target”) are parties
to an Agreement and Plan of Merger, dated March 10, 2002 (the “Merger
Agreement”) pursuant to which the Target will be merged with and into the Merger
Sub (the “Merger”);

                        C.   Executive has determined that he desires, effective
upon consummation of the Merger, to withdraw from the full-time, day-to-day
duties as the chief executive officer of the Company;

                        D.   In connection with the Merger, the Board of
Directors of the Company has determined that it is in the best interests of the
Company to retain the valuable services of Executive, and, therefore, in
recognition of Executive’s substantial and significant semiconductor industry
and general management expertise and his many contributions to the success of
the Company and the accumulation of shareholder wealth, the Board of Directors
of the Company has determined to elect the Executive to the position of
Executive Chairman of the Board of Directors of the Company; and

                        E.   In connection therewith, the Company and Executive,
as parties to that certain employment agreement by and between Executive and the
Company (f/k/a Intersil Holding Corporation), dated as of March 30, 2001 and as
amended to date (the “2001 Agreement”), effective as of the Effective Time (as
defined in the Merger Agreement) desire to terminate the 2001 Agreement and
enter into a new agreement containing the terms and conditions set forth herein.

Terms

                        In consideration of the premises and of the mutual
covenants herein contained, the parties agree as follows:

                        1.    Position .

                                     (a)     Duties and Responsibilities .
Effective as of the Effective Time and during the Employment Term (as defined
below), Executive shall serve as the Executive



--------------------------------------------------------------------------------

Chairman of the Board of Directors of the Company. In such position, Executive
shall diligently devote his business skills, acumen and best efforts to the
Company. Executive’s duties shall include advising the Company’s Board of
Directors and chief executive officer as to (i) corporate strategy and
positioning, (ii) potential acquisitions and/or investments, and (iii) other
reasonable duties. The Executive shall, if elected, serve on the Company’s Board
of Directors. Notwithstanding the foregoing, and provided that such activities
do not interfere with Executive’s obligations hereunder, Executive may (a) serve
as a director, trustee, officer or volunteer for one or more charitable or
non-profit entities and as a director of not more than three for profit business
corporations so long as such entities are not, directly or indirectly, in
competition with the Company, any subsidiary of the Company, or any entity
directly or indirectly controlled by the Company or any such subsidiary (an
“Affiliate”); and (b) acquire solely as an investment any securities so long as
(i) he remains a passive investor in such entity and (ii) such entity is not,
directly or indirectly, in competition with the Company or any Affiliate;
provided , further , however , that the foregoing clause (ii) shall not prohibit
Executive from acquiring as an investment up to five percent (5%) of any
issuer’s outstanding publicly traded securities. Effective immediately after the
Effective Time, Executive shall resign as the Chief Executive Officer and
President of the Company.

                                     (b)     Location and Administrative Support
. Executive’s principal executive office location shall be at the Company’s
Scottsdale, Arizona facility and Executive shall also be provided appropriate
executive office space, on an as needed basis, at the Company’s Irvine,
California and Palm Bay, Florida facilities. Executive shall be provided with
appropriate executive secretarial and administrative support, including without
limitation, a personal assistant to assist Executive in the performance of his
duties hereunder. Except for attendance at meetings of the Company’s Board of
Directors, all travel related to the business of the Company shall be subject to
Executive’s approval. The Company shall provide Executive with a moving
allowance of up to $15,000 in order to move his personal residence to
Scottsdale, Arizona.

                        2.    Term of Employment . Executive’s term of
employment by the Company hereunder shall commence immediately after the
Effective Time and shall continue until the second anniversary of the Effective
Time (the “Employment Term”).

                        3.    Compensation . As compensation for the services
contemplated hereby, Executive shall receive during the Employment Term a base
salary equal to $550,000 per annum, to be paid semi-monthly in equal
installments.

                        4.    Bonus . In addition to the compensation provided
to Executive in Section 3 hereof, Executive shall receive, no later than August
15, 2002, a performance bonus for the six-month period ending June 30, 2002 as
if Executive had remained as chief executive officer through June 30, 2002 based
on criteria previously determined by the Board of Directors and taking into
account Executive’s role in effecting the Merger (the “2002 Bonus”). Executive
shall not otherwise be eligible or entitled to participate in any other bonus
plans or arrangements maintained by the Company or any Affiliate.

                        5.    Employment Benefits . Executive shall be entitled
to participate, during the Employment Term, in all medical benefit plans,
hospitalization plans, group life insurance, long term disability or other
employee welfare benefit plans (collectively, the “Group Insurance

- 2 -



--------------------------------------------------------------------------------

Plans”) and any pension plans (including any supplemental employee retirement
plans) and any plan for the reimbursement of legal, financial and medical
expenses that may be provided by the Company or its subsidiaries to senior
executive officers from time to time during the Employment Term.

                        6.    Expenses; Other Benefits .

                                     (a)     Reimbursements . The Company shall
pay or reimburse Executive for any expenses reasonably incurred by him in
furtherance of his duties hereunder, including, but not limited to, reasonable
expenses for traveling, meals and hotel accommodations, and business related
entertainment upon submission by him of appropriate documentation thereof, all
so prepared in compliance with such policies and procedures relating thereto as
the Company may from time to time adopt.

                                     (b)     Medical Benefits . The Company
shall provide Executive and the spouse to which he is married on the date hereof
(the “Spouse”) with post-termination medical and dental benefits under the
Company’s medical and dental plans or other plans or arrangements providing
substantially equivalent benefits, and such benefits shall commence immediately
after the expiration of the Employment Term or any other termination of this
Agreement and shall continue for the life of Executive and Spouse (the “Medical
Benefits”). Notwithstanding the foregoing, after a Change in Control (as defined
in Section 16 hereof), the Company or its successor will have the option, in
lieu of and in full satisfaction of its obligation to provide the Medical
Benefits, to pay to Executive a one-time lump-sum payment equal to the estimated
present value of the cost to Executive and Spouse of obtaining lifetime medical
and dental benefits from and after the date of the Change in Control that are
comparable to the Medical Benefits (the “Benefit Payment”). The Benefit Payment
shall be determined by mutual agreement of Executive and the Company, or by
nationally recognized experts retained and paid for by the Company who have
expertise in such insurance and actuarial matters.

                                     (c)     Stock Options . On July 1, 2002 and
July 1, 2003, the Company shall grant stock options to Executive taking into
account in good faith the strategic importance of Executive to the Company and
the level of business acumen and expertise Executive provides to the Company
during the Employment Period. All such options granted hereunder shall be
immediately fully vested. The term for exercise of such options shall be
determined by the Compensation Committee of the Board of Directors of the
Company at the time of grant.

                                     (d)     Legal Fees . The Company shall
reimburse Executive for legal fees and out-of-pocket expenses incurred by
Executive since March 1, 2002 in connection with the negotiation and execution
of this Agreement and related matters in an amount not to exceed $25,000.

                                     (e)     Other Expenses . The Company shall
pay or reimburse Executive for up to $5,000 per year of the Employment Term for
physical fitness and wellness expenses incurred by Executive.

                                     (f)     Accrued Vacation . At the Effective
Time the Company shall pay to Executive the amount of his vacation pay which has
accrued as of the Effective Time.

- 3 -



--------------------------------------------------------------------------------

                        7.    Termination .

                                     (a)     Termination by Company for Cause or
Without Cause . The Company may terminate Executive’s employment hereunder and
(except as provided in this Section 7) all of the Company’s obligations
hereunder, either for “Cause” or “Without Cause.” Such termination shall be
effected by notice thereof delivered by the Company to Executive, and shall be
effective as of the date of such notice. In the event that Executive is
terminated by the Company for Cause, Executive shall be entitled to receive all
Base Salary earned and accrued to the date of termination, but all other rights
of Executive hereunder shall terminate as of the effective date of Executive’s
termination, except as provided in Section 6(b) or as otherwise provided by law.
Upon any termination or expiration of Executive’s employment, Executive, if
requested by the Company, shall resign from the Boards of Directors of the
Company.

                        In the event that Executive’s employment is terminated
Without Cause prior to expiration of the Employment Term, (i) the Company shall
pay to Executive within 14 days following the date of such employment
termination, an aggregate amount equal to one (1) times the Executive’s Base
Salary in effect on the date of the employment termination and the 2002 Bonus if
Executive has not already been paid such bonus, and (ii) Executive shall be
fully vested in all stock options granted pursuant to any Company stock option
plan, this Agreement or any other agreement and Executive (or his successors)
shall have (x) the full option term to exercise any such fully vested options
that were granted to Executive prior to the Effective Time and (y) two years
from the date of termination to exercise any such fully vested options granted
to Executive after the Effective Time. All other rights of Executive hereunder
shall terminate as of the date of Executive’s termination, except as provided in
Sections 6(a) or 6(b) or (if applicable under its terms and without duplication
of rights) Section 16 or as otherwise provided by law. As a condition to the
receipt of the payments and benefits described in Section 6(b), Section 7 and
Section 16, Executive shall be required to execute a release of all claims
arising out of the Executive’s employment or the termination thereof including,
but not limited to, any claim of discrimination under state or federal law, but
excluding claims for indemnification from the Company under any indemnification
agreement with the Company, its certificate of incorporation and by-laws or
applicable law or claims for directors and officers’ insurance coverage. The
obligation of the Company to provide the payments and benefits described in
Section 6(b), Section 7 and Section 16 shall cease, and all unexercised stock
options shall terminate, at such time as Executive materially breaches any of
the provisions of Sections 8 or 9 of this Agreement.

                        As used herein, (i) “Cause” means (A) Executive’s
conviction of a felony which constitutes a crime involving moral turpitude and
results in harm to the Company or any of its Affiliates; or (B) a judicial
determination that Executive has committed fraud, misappropriation or
embezzlement against any person; or (C) Executive’s failure to comply with the
material terms of this Agreement and/or Executive’s willful or gross and
repeated neglect of duties hereunder, or willful or gross and repeated
misconduct in the performance of such duties, in each instance so as to cause
material harm to the Company or any of its Affiliates, determined in good faith
by its Board of Directors and after written notice to Executive by the Board of
Directors specifying the manner in which the Board of Directors believes that
such failure, neglect or

- 4 -



--------------------------------------------------------------------------------

misconduct has occurred; and the failure by Executive to cure such failure,
neglect or misconduct within thirty (30) days after written notice from the
Board of Directors of the Company and, if requested by Executive within such
30-day period, after Executive has had the opportunity to meet and discuss such
failure with such Board of Directors, and (ii) “Without Cause” means any
termination of Executive’s employment (other than for Cause, resignation (other
than resignation upon a Demotion or Company Default as defined below),
expiration of the Employment Term or due to Total Disability or death), and
shall include Executive’s resignation in connection with (y) a demotion from the
office of Executive Chairman of the Board of Directors the Company (a
“Demotion”) and (z) any material failure by the Company to comply with the terms
of this Agreement after written notice by Executive to the Board of Directors of
the Company specifying the manner in which Executive believes that such failure
has occurred, and the failure by the Company to cure such failure within thirty
(30) days after such written notice from Executive (a “Company Default”).
Executive may resign in the event of a Demotion or Company Default, in which
case Executive shall be entitled to the benefits to which he would be entitled
had he been terminated by the Company Without Cause. For purposes of clarity, in
no event shall Executive’s change in status and duties from Chief Executive
Officer and President of the Company under the 2001 Agreement to Executive’s
status and duties as Executive Chairman under this Agreement constitute a
“Demotion” or “Company Default” or termination “Without Cause” hereunder
(including without limitation for purposes of this Section 7(a) or Section
16(a)(ii) hereof).

                                     (b)     Executive’s Total Disability . In
the event that Executive is terminated by the Company due to Executive’s Total
Disability, Executive shall be entitled to receive all Base Salary earned and
accrued to the date of termination plus Base Salary for a period of 12 months
following the date of termination as and when the same would otherwise have been
payable had Executive not been terminated, and the 2002 Bonus if Executive has
not already been paid such bonus, but all other rights of Executive hereunder
shall terminate as of the date of Executive’s termination, except as set forth
in Sections 6(a) or 6(b) or otherwise provided by law. As used herein, “Total
Disability” shall mean any physical or mental ailment or incapacity as
determined by a licensed physician agreed to by the Company and Executive (or,
in the event that Executive and the Company cannot so agree, by a licensed
physician agreed upon by a physician selected by Executive and a physician
selected by the Company), which prevents Executive from performing the duties
incident to Executive’s employment hereunder which has continued for a period of
either (i) ninety (90) consecutive days in any 12-month period or (ii) one
hundred eighty (180) total days in any 12-month period, and which is expected to
be of permanent duration. Executive shall permit such physician to examine
Executive from time to time prior to Executive’s being determined to be Totally
Disabled, as reasonably requested by the Company, to determine whether Executive
has suffered a Total Disability hereunder.

                                     (c)     Death . In the event that Executive
dies during the Employment Term, Executive’s estate shall be entitled to receive
all Base Salary earned and accrued to the date of death plus Base Salary for a
period of 12 months following the date of death as and when the same would
otherwise have been payable had Executive not died, and the 2002 Bonus if
Executive has not already been paid such bonus, and any benefits payable under
any then current life insurance policy provided to Executive by the Company, but
all other rights of Executive hereunder shall terminate, except as set forth in
Sections 6(a) or 6(b) or otherwise provided by law.

- 5 -



--------------------------------------------------------------------------------

                                     (d)     Treatment of Options and Restricted
Stock . If Executive’s employment hereunder is terminated for any reason,
Executive’s rights and obligations with respect to any outstanding restricted
stock or option grants shall be as set forth in the applicable grant document
and plan governing such grant, except as expressly modified by this Agreement.

                                     (e)     Expiration of Term . In no event
shall the expiration of the Employment Term or the voluntary or involuntary
termination of Executive’s employment concurrent with the expiration of the
Employment Term (collectively, the “Expiration of Employment”) constitute
termination of the Executive Without Cause. In the event of the Expiration of
Employment, (i) Executive shall be entitled to receive all Base Salary earned
and accrued to the date of termination and (ii) Executive shall be fully vested
in all stock options granted pursuant to any Company stock option plan, this
Agreement or any other agreement and Executive (or his successors) shall have
(x) the full option term to exercise any such fully vested options that were
granted to Executive prior to the Effective Time and (y) two years from the date
of termination to exercise any such fully vested options granted to Executive
after the Effective Time. All other rights of Executive shall terminate as of
the Expiration of Employment, except as provided in Sections 6(a) or 6(b) or (if
applicable under its terms and without duplication of rights) Section 16 hereof
or as otherwise provided by law.

                                     (f)     Resignation by Executive Prior to
Expiration of Employment Term . Notwithstanding any provision to the contrary
herein, it is expressly agreed that Executive may in his sole discretion resign
and terminate the Employment Term upon thirty (30) days advance written notice
to the Company. In the event that Executive resigns prior to expiration of the
Employment Term, Executive shall be entitled to receive all Base Salary earned
and accrued to the date of termination and the 2002 Bonus if Executive has not
already been paid the 2002 Bonus, but all other rights of Executive shall
terminate as of the effective date of Executive’s resignation, except as
provided in Sections 6(a), 6(b) and 16 (if a Change in Control has occurred) or
as otherwise provided by law.

                        8.    Protection of Confidential Information .

                                     (a)     Confidential Information .
Executive acknowledges that his employment by the Company will, prior to and
throughout the Employment Term, bring him into close contact with many
confidential affairs of the Company and its Affiliates, including information
concerning the Company’s finances and operating results, its markets, key
personnel, operational methods and other business affairs and methods, technical
data, computer software and other proprietary intellectual property, other
information not readily available to the public, and plans for future
developments relating thereto. Executive further acknowledges that the services
to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. In recognition of the foregoing,
Executive covenants and agrees that he will:

                                                  (i)   keep secret all
confidential matters of the Company and its Affiliates known to him which are
not otherwise in the public domain and will not intentionally disclose them to
anyone outside of the Company and its Affiliates, wherever located, either
during or after the Employment Term except with the Company’s prior written
consent.

- 6 -



--------------------------------------------------------------------------------

                                                  (ii)   promptly disclose to
the Company, and that the Company will own all right, title and interest in, all
inventions, computer software and other intellectual property (the “Intellectual
Property”) which he conceives or develops during the course of his employment
(excluding that which he conceives or develops without the use of the time,
resources or facilities of the Company or its Affiliates and which does not
relate to the past, present or prospective activities of the Company or its
Affiliates), will affix appropriate legends and copyright notices indicating the
Company’s ownership of all Intellectual Property and all underlying
documentation, and will execute such further assignments and other documents as
the Company considers necessary to vest, perfect, patent, maintain or defend the
Company’s right, title and interest in the Intellectual Property; and

                                                  (iii)   deliver promptly to
the Company on termination of his employment by the Company, or at any other
time the Company may so request, all memoranda, notes, records, reports,
computer discs and other documents (and all copies thereof) relating to the
business of the Company or its Affiliates which he obtained or developed while
employed by, or otherwise serving or acting on behalf of, the Company or its
Affiliates and which he may then possess or have under his control or relating
to the Intellectual Property; provided , however , that in the event of any
dispute between the Company and Executive in relation to the termination of his
employment by the Company, Executive may retain copies of the foregoing to be
used solely in connection with any arbitration or judicial proceeding to resolve
such dispute; provided further , however , Executive shall immediately upon the
resolution of such dispute deliver all such retained copies to the Company.

                                     (b)     Non-Solicitation . During the
Employment Term, and during any Restriction Period, Executive will not (i),
directly or indirectly, engage in any activity in competition with the Company
or its Affiliates or (ii) plan, or otherwise take, any preliminary steps, either
alone or in concert with others, to set up or engage in any semiconductor
manufacturing or designing in competition with the Company or its Affiliates.
During the Employment Term and for two years after the termination of the
Employment Term, Executive will not, either directly or indirectly, either alone
or in concert with others, solicit or entice any employee of or consultant to
the Company or its Affiliates to leave the Company or its Affiliates or work for
anyone in competition with the Company or its Affiliates or solicit, entice or
in any way divert any customer or supplier to do business with any business
entity in competition with the Company or its Affiliates. In the event of
termination of employment hereunder or the expiration of the Employment Term,
during the Restriction Period, Executive will not accept any employment or
engage in any activities competitive with the Company or its Affiliates, if the
loyal and complete fulfillment of the duties of the competitive employment or
activities would inherently call upon Executive to reveal Propriety Information
to which Executive had access or learned during his employment with the Company
or its Affiliates. As used herein, “Proprietary Information” shall mean
information generally unavailable to the public that has been created,
discovered, developed, or otherwise become known to the Company or any of its
Affiliates or in which property rights have been assigned or otherwise conveyed
to the Company or any of its Affiliates, which information has material economic
value or potential material economic value to the business in which the Company
or any of its Affiliates is or will be engaged. Proprietary Information shall
include, but not be limited to trade secrets, processes, formulas, data,
know-how, negative know-how, improvements, discoveries, developments, designs,
inventions, techniques, all technical data, customer and supplier lists, and any
modifications or

- 7 -



--------------------------------------------------------------------------------

enhancements thereto, programs, and information (whether or not necessarily in
writing) which has actual or potential economic value to the Company or any of
its Affiliates.

                                     (c)     Specific Remedy . If Executive
commits a breach of any of the provisions of this Section 8, the Company and its
Affiliates shall have the right and remedy to have such provisions specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and its Affiliates and that money damages will not provide an
adequate remedy to the Company and its Affiliates.

                                     (d)     Exception . The restrictions set
forth in this Section 8 will in no event preclude Executive from working in the
semiconductor industry and making use of his general knowledge of such industry
after termination of employment hereunder or the expiration of the Employment
Term, so long as Executive does not use or disclose any information of the
Company in violation of this Section 8.

                        9.    Covenant Not to Compete .

                                     (a)     Covenant . (i) During the
Employment Term, and upon termination of employment hereunder or the expiration
of the Employment Term, during the Restriction Period, Executive will not
directly or indirectly, engage in, represent in any way, be connected with,
become employed by or have any interest in any business or activity competing in
any manner with any businesses carried on by the Company or its Affiliates
during Executive’s employment with the Company or its Affiliates and at the time
of Executive’s termination, and (ii) during the Employment Term and for two
years after the termination of employment hereunder or the expiration of the
Employment Term, Executive will not solicit, employ, retain as a consultant,
interfere with or attempt to entice away from the Company or its Affiliates any
individual who is, has agreed to be or within six months of such solicitation,
employment, retention, interference or enticement has been, employed or retained
by the Company or any of its Affiliates in a senior executive capacity. As used
in this Agreement, “Restriction Period” means one year following the date of
termination of employment hereunder or the expiration of the Employment Term.

                                     (b)     Specific Remedy . If Executive
commits a breach of the provisions of Section 9(a), the Company and its
Affiliates shall have the right and remedy to have such provisions specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and its Affiliates and that money damages will not provide an
adequate remedy to the Company and its Affiliates.

                                     (c)     Certain Definitions . For purposes
of applying Sections 8 and 9 of this Agreement, during any Restriction Period,
“in competition with”, “competitive with” or “competing” shall mean the
provision of products or services to customers or markets intended to address
the same needs as those products or services provided by the Company or its
Affiliates at the time of Executive’s termination. For purposes of applying
Sections 8 and 9 of this Agreement to any Restriction Period, “Affiliates” of
the Company shall (i) be determined as of the earlier of the date of termination
of Executive’s employment with the Company or Executive’s notice of resignation
to the Company and (ii) include any subsidiary of the

- 8 -



--------------------------------------------------------------------------------

Company, or any entity directly or indirectly controlled by the Company or any
such subsidiary as of such date.

                                     (d)     Default on Obligations . In the
event that the Company defaults on the making of any severance payment required
to be made by Section 7 of this Agreement, Executive may give the Company notice
of such default and of his intention to terminate the provisions of Sections
8(b) and 9(a) if such default has not been cured within sixty (60) days. If the
Company fails to cure such default within such sixty-day period Executive’s
obligations under Sections 8(b) and 9(a) shall terminate.

                                     (e)     Supersede Prior Provisions . The
provisions of any other agreements between the parties concerning
non-competition, non-solicitation and confidentiality obligations of Executive,
including without limitation those contained in the Securities Purchase and
Holders Agreement dated August 13, 1999, as amended, and the 2001 Agreement are
hereby modified, amended, superseded and replaced by the provisions of Sections
8 and 9 hereof.

                        10.    Right of Indemnification . Notwithstanding any
other provision of this Agreement (including those provisions which terminate
Executive’s rights under this Agreement), the Company hereby agrees to indemnify
Executive as an officer, director and representative of the Company and its
affiliates to the fullest extent permitted under the laws of the State of
Delaware, as the same now exist or may hereafter be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader indemnification rights than provided by the laws of the State
of Delaware prior to such amendment), in the event Executive is made a party or
is threatened to be made a party to, or is involved in or called as a witness
in, any action, suit or proceeding, whether civil, criminal, administrative or
investigative, and any appeal therefrom. The Company agrees that such
indemnification shall cover all expenses incurred by Executive (including, but
not limited to, attorneys’ fees and expenses) and all liabilities and losses
incurred by Executive in connection therewith. The right of indemnification
contained herein shall survive the termination of this Agreement. In addition to
the foregoing rights of indemnification, Executive shall be entitled to any
greater or extended indemnification rights granted by the Company to any of its
other officers, directors or agents in their capacity as such.

                        11.    Independence, Severability and Non-Exclusivity .
Each of the rights and remedies enumerated in Sections 8(c) and 9(b) shall be
independent of the others and shall be severally enforceable and all of such
rights and remedies shall be in addition to and not in lieu of any other rights
and remedies available to the Company or its Affiliates under the law or in
equity. If any of the provisions contained in Sections 8(a), 8(b) or 9(a) or if
any of the rights or remedies enumerated in Sections 8(c) or 9(b) is hereafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants, or rights or remedies, which shall be
given full effect without regard to the invalid portions. If any of the
provisions contained in Sections 8(a), 8(b) or 9(a) is held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable.

- 9 -



--------------------------------------------------------------------------------

                        12.    Assignment of Executive Benefits; Successors and
Assigns . Absent the prior written consent of the Company, and subject to the
laws of descent and distribution, Executive shall have no right to exchange,
convert, encumber or dispose of the rights of Executive to receive benefits and
payments under this Agreement, which payments, benefits and rights thereto are
non-assignable and non-transferable. This Agreement shall inure to the benefit
of and shall be binding upon the Company and Executive and, subject to the
preceding sentence, their respective heirs, executors, personal representatives,
successors and assigns. Nothing in this Section 12, however, shall prevent
Executive from making assignments or transfers for purposes of personal estate
planning.

                        13.    Notices . All notices hereunder shall be given in
writing by personal delivery or by registered or certified mail addressed to the
Company at its principal place of business and to Executive at his residence
address as then listed in the Company’s records.

                        14.    Arbitration . Except in the enforcement of
Sections 8 and 9 of this Agreement, any controversy or claim arising out of or
relating to this Agreement, or any breach thereof, shall be settled by
arbitration in accordance with the rules of the American Arbitration Association
and judgment upon such award rendered by the arbitrators(s) may be entered in
any court having jurisdiction thereof. The arbitration shall be held in Dallas,
Texas unless another location shall be mutually agreed to by the parties at the
time of arbitration. In any dispute between the parties as to which Executive is
sustained on the claim(s) by or against him, the Company shall pay all legal
fees and other related expenses incurred by Executive in connection with the
dispute over such claim(s). If more than one claim is involved in any dispute
and if Executive is sustained as to one or more of such claims but not as to all
of such claims, there shall be a reasonable allocation of applicable expenses.
The Company will reimburse Executive for those legal expenses and other related
expenses determined by the arbitrator(s) or by the consent of the parties to be
allocable to the claim or claims as to which Executive is upheld.

                        15.    General .

                                     (a)     Governing Law . This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without giving effect to conflicts of laws principles
thereof which might refer such interpretations to the laws of a different state
or jurisdiction.

                                     (b)     Captions . The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

                                     (c)     Effectiveness and Entire Agreement
. The 2001 Agreement shall remain in full force and effect until the Effective
Time. This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and when it becomes effective it
shall supersede all prior agreements, arrangements and understandings, written
or oral, between the parties including without limitation the 2001 Agreement and
the Employment Agreement by and between Executive and the Company, dated August
7, 1999. This Agreement shall only become effective at the Effective Time and,
notwithstanding anything to the contrary herein, if the closing of the Merger
does not occur and the Merger Agreement is

- 10 -



--------------------------------------------------------------------------------

terminated, this Agreement shall be null and void ab initio and of no further
legal force or effect and the 2001 Agreement shall remain in full force and
effect.

                                     (d)     No Other Representations . No
representation, promise or inducement has been made by any party hereto that is
not embodied in this Agreement, and no party shall be bound by or liable for any
alleged representation, promise or inducement not so set forth.

                                     (e)     Amendments; Waivers . This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms or covenants hereof may be waived, only by a written instrument
executed by all of the parties hereto, or in the case of a waiver, by the party
waiving compliance. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same. No waiver by any party of the breach
of any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

                                     (f)     Consent to Jurisdiction . The
Company and Executive agree that any legal action or proceeding with respect to
this Agreement or any agreement, certificate or other instrument entered into in
contemplation of the transactions contemplated by this Agreement, or any matters
arising out of or in connection this Agreement or such other agreement,
certificate or instrument, and any action for the enforcement of any judgment in
respect thereof, may be brought in the state or federal courts located in New
York, New York. By execution and delivery of this Agreement, each of the Company
and Executive irrevocably consent to service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
express carrier or delivery service, to the applicable party at his or its
address referred to herein. The Company and Executive hereby irrevocably waive
any objection which he or it may now or hereafter have to the laying of venue of
any of the aforementioned actions or proceedings arising out of or in connection
with this Agreement, or any related agreement, certificate or instrument
referred to above, brought in the courts referred to above and hereby further
irrevocably waive and agree, to the fullest extent permitted by applicable law,
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in any inconvenient forum. Nothing
herein shall affect the right of any party to serve process in any other manner
permitted by law.

                        16.    Changes in Control .

                                     (a)    (i)   In the event of a Change in
Control, an amount equal to three (3) times (x) the Executive’s Base Salary in
effect on the date of employment termination plus (y) if a Change in Control
occurs during calendar year 2002, the 2002 Bonus, will be paid to Executive in
lieu of the amount otherwise owing under Section 7, in a lump sum within
fourteen (14) days after such Change in Control, if Executive’s employment with
the Company is terminated by the Company or Executive in connection with such
Change in Control. For purposes of this Section 16(a)(i), if Executive notifies
the Company of his resignation within ninety (90) days after any Change in
Control, he shall be entitled to payment of the lump sum

- 11 -



--------------------------------------------------------------------------------

described in the preceding sentence within fourteen (14) days after the later of
such Change in Control or the Company’s receipt of Executive’s notice of
resignation.

                                                  (ii)   In the event that
Executive resigns within thirty (30) days of a Demotion that occurs in
connection with a significant acquisition or business combination transaction
(whether by way of merger, consolidation or otherwise) after the Merger that
does not result in a Change in Control, an amount equal to three (3) times (i)
the Executive’s Base Salary in effect on the date of employment termination plus
(ii) if such a transaction occurs during calendar year 2002, the 2002 Bonus,
will be paid to Executive in lieu of the amount otherwise owing under the second
paragraph of Section 7(a) as follows: one-third within 14 days of termination;
one-third on the first anniversary of termination and one third on the second
anniversary of termination.

                                                   (iii)   In the event that
Executive is entitled to receive severance payments under Section 16(a), (A)
Executive shall be fully vested in all stock options granted pursuant to any
Company stock option plan, this Agreement or any other agreement and Executive
(or his successors) shall have (x) the full option term to exercise any such
fully vested options that were granted to Executive prior to the Effective Time
and (y) two years from the date of termination to exercise any such fully vested
options granted to Executive after the Effective Time, and (B) Executive and his
Spouse and dependents shall be entitled to continue to participate in the Group
Insurance Plans for a period of 12 months following the date of Executive’s
termination of employment, and thereafter Executive shall continue to have the
rights set forth in Section 6(b) hereof.

                                     (b)    As used herein, (x) prior to the
repayment, repurchase, reduction or defeasance of all of the outstanding Senior
Subordinated Notes issued by the Company under the Indenture, dated August 13,
1999 between the Company and United States Trust Company of New York, as
Trustee, as amended from time to time (the “Indenture”), “Change in Control”
shall have the meaning set forth in the Indenture and (y) after the repayment,
redemption or defeasance of all of the outstanding Senior Subordinated Notes
issued by the Company under the Indenture, “Change in Control” shall mean:

                                                  (i)   the sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or more transactions, of all or substantially all of the assets of the
Company or its affiliates to any person or group (as defined in Section
13(d)(iii) of the Securities Exchange Act of 1934);

                                                  (ii)   The consummation of any
transaction or transactions (including, without limitation, any merger or
consolidation) the result of which is that any person or group (as defined in
Section 13(d)(iii) of the Securities Exchange Act of 1934), other than Citicorp
Venture Capital Ltd. (“CVC”), CCT Partners VI, LP (“CCT”) and their affiliates,
becomes the beneficial owner, directly or indirectly, of more (A) than 50% of
the voting stock of the Company or (B) of the common stock of the Company than
CVC, CCT and their affiliates; or

                                                  (iii)   The adoption of a plan
relating to the liquidation or dissolution of the Company.

- 12 -



--------------------------------------------------------------------------------

                                     (c)     Parachute Payments .

                                                  (i)    Tax Restoration Payment
. In the event it is determined that any payment, benefit or distribution made
under Section 16(a) of this Agreement to or for the benefit of Executive by the
Company, any person who acquires ownership or effective control of the Company,
or ownership of a substantial portion of the assets of the Company (within the
meaning of section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder) or any affiliate of such person (the
“Total Payments”) would be subject to the excise tax imposed by section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as, the “Excise Tax”), then Executive shall be entitled to receive
an additional payment (a “Tax Restoration Payment”) in an amount such that,
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Tax Restoration Payment, Executive retains an amount of the Tax Restoration
Payment equal to the Excise Tax imposed upon the Total Payments.

                                                  (ii)    Determination by
Accountant . All mathematical determinations and determinations as to whether
any of the Total Payments are “parachute payments” (within the meaning of
section 280G of the Code), in each case which determinations are required to be
made under this Section 16, including whether a Tax Restoration Payment is
required, the amount of such Tax Restoration Payment, and amounts relevant to
the last sentence of this Section 16, shall be made by an independent accounting
firm selected by Executive from among the largest five accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm shall provide to the
Company and to Executive its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any Tax Restoration
Payment and any other relevant matter, within ten (10) days after termination of
Executive’s employment, if applicable, or at such earlier time following
termination of employment as is requested by Executive (if Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written statement that such Accounting Firm has
concluded that no Excise Tax is payable (including the reasons therefor) and
that Executive has substantial authority not to report any Excise Tax on
Executive’s federal income tax return. If a Tax Restoration Payment is
determined to be payable, it shall be paid to Executive within ten (10) days
after the Determination is delivered to the Company or Executive. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive, absent manifest error.

As a result of uncertainty in the application of section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Tax Restoration Payments not made by the Company and members of
the Company should have been made (“Underpayment”), or that Tax Restoration
Payments will have been made by the Company and members of the Company that
should not have been made (“Overpayments”). In either such event, the Accounting
Firm shall determine the amount of the Underpayment or Overpayment that has
occurred. In the case of an Underpayment, the Company promptly shall pay, or
cause to be paid, the amount of such Underpayment to or for the benefit of
Executive. In the case of an Overpayment, Executive shall, at the direction and
expense of the Company, take such steps as

- 13 -



--------------------------------------------------------------------------------

are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by, the
Company, and otherwise reasonably cooperate with the Company to correct such
Overpayment; provided, however, that (1) Executive shall not in any event be
obligated to return to the Company an amount greater than the net after-tax
portion of the Overpayment that he has retained or recovered as a refund from
the applicable taxing authorities and (2) this provision shall be interpreted in
a manner consistent with the intent of Section 16(c), which is to make Executive
whole, on an after-tax basis, from the application of the Excise Tax, it being
understood that the correction of an Overpayment may result in Executive
repaying to the Company an amount that is less than the Overpayment.

- 14 -



--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the 10th day of May, 2002.




  INTERSIL CORPORATION


    By:   /s/ Stephen M. Moran    

--------------------------------------------------------------------------------

      Name: Stephen M. Moran
Title: Vice President





 


            /s/ Gregory L. Williams    

--------------------------------------------------------------------------------

      Gregory L. Williams


 